DETAILED ACTION
This communication is in response to the Application filed on 01/18/2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10152988. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application, therefore the claims of the issued patent anticipate the claims of the instant application.
Please see the table below for the claim mappings. 
	 The dependent claims of the instant application correspond to that of the issued patent in the following manner, where (I) represents instant application and the (P), represents issued patent.
	Claim 1 (I): Claim 1(P); Claim 2 (I): Claim 1 (P); Claim 3 (I): Claim 2 (P); Claim 4 (I): Claim 4 (P); Claim 5 (I): Claim 1 (P); Claim 6 (I): Claim 5 (P); Claim 7 (I): Claim 6 (P); Claim 8 (I): Claim 7 (P); Claim 9 (I): Claim 8 (P); Claim 10 (I): Claim 9 (P); Claim 11 (I): Claim 10 (P); Claim 12 (I): Claim 11 (P); Claim 13 (I): Claim 12 (P); Claim 14 (I): 13 Claim (P); Claim 15 (I): Claim 14 (P); Claim 16 (I): Claim 15 (P); Claim 17 (I): Claim 16 (P); Claim 18 (I): Claim 17 (P); Claim 19 (I): Claim 18 (P); Claim 20 (I): Claim 19 (P).

Instant Application: 16/189997
Issued Patent: US10152988
Claim 1: A system for training a mathematical model for detecting a medical condition, the system comprising at least one computer configured to: 

obtain a training corpus comprising speech data items, wherein each speech data item is labelled with a diagnosis value; 










compute a plurality of features for each speech data item in the training corpus;






























 select a subset of the plurality of features based on, for each speech data item, the diagnosis value corresponding to the speech data item and a usefulness of the feature for detecting the medical condition; 


train the mathematical model for detecting the medical condition using the subset of the plurality of features for each speech data item of the training corpus; 

deploy a computer program product or computer service for detecting the medical condition using the mathematical model; 

present, by the computer program product or computer service, a prompt to a person; 


receive, by the computer program product or computer service, a speech data item corresponding to speech of a person in response to the prompt; 

compute a medical diagnosis by processing the received speech data item using the mathematical model; and 

display, by the computer program product or computer service, the medical diagnosis.
Claim 1: A system for training a mathematical model for detecting a medical condition, the system comprising at least one computer configured to: 

obtain a training corpus comprising speech data items, wherein each speech data item is labelled with a diagnosis value; 

obtain speech recognition results for each speech data item using automatic speech recognition, wherein the speech recognition results for a speech data item comprise a transcription of the speech data item; 


compute a plurality of acoustic features for each speech data item in the training corpus, wherein the plurality of acoustic features is computed from the speech data item and wherein computation of the plurality of acoustic features does not use the speech recognition results of the speech data item; 


compute a plurality of language features for each speech data item in the training corpus by processing the speech recognition results; 

compute a feature selection score for each feature of the plurality of acoustic features and each feature of the plurality of language features, wherein: 

the feature selection score for a feature indicates a usefulness of the feature for detecting the medical condition, and the feature selection score is computed using, for each speech data item, a value of the feature and the diagnosis value corresponding to the speech data item; 




select a plurality of features from the plurality of acoustic features and the plurality of language features using the feature selection scores; 





train the mathematical model for detecting the medical condition using the selected plurality of features for each speech data item of the training corpus; 

deploy a computer program product or computer service for detecting the medical condition using the mathematical model; 

present, by the computer program product or computer service, a prompt to a person;


receive, by the computer program product or computer service, a speech data item corresponding to speech of a person in response to the prompt; 

compute a medical diagnosis score by processing the received speech data item using the mathematical model; and 

display, by the computer program product or computer service, one or more of the medical diagnosis score or a medical diagnosis based on the medical diagnosis score.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10152988. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than that of the instant application, therefore the claims of the issued patent anticipate the claims of the instant application.
Please see the table below for the claim mappings. 
	 The dependent claims of the instant application correspond to that of the issued patent in the following manner, where (I) represents instant application and the (P), represents issued patent.
	Claim 1 (I): Claim 1(P); Claim 2 (I): Claim 2 (P); Claim 3 (I): Claim 3 (P); Claim 4 (I): Claim 4 (P); Claim 5 (I): Claim 5 (P); Claim 6 (I): Claim 6 (P); Claim 7 (I): Claim 7 (P); Claim 8 (I): Claim 8 (P); Claim 9 (I): Claim 9 (P); Claim 10 (I): Claim 10 (P); Claim 11 (I): Claim 11 (P); Claim 12 (I): Claim 12 (P); Claim 13 (I): Claim 13 (P); Claim 14 (I): 14 Claim (P); Claim 15 (I): Claim 15 (P); Claim 16 (I): Claim 16 (P); Claim 17 (I): Claim 17 (P); Claim 18 (I): Claim 18 (P); Claim 19 (I): Claim 19 (P); Claim 20 (I): Claim 20 (P).

Instant Application: 16/189997
Issued Patent: US10896765
Claim 1: A system for training a mathematical model for detecting a medical condition, the system comprising at least one computer configured to: 

obtain a training corpus comprising speech data items, wherein each speech data item is labelled with a diagnosis value; 




compute a plurality of features for each speech data item in the training corpus;





















 select a subset of the plurality of features based on, for each speech data item, the diagnosis value corresponding to the speech data item and a usefulness of the feature for detecting the medical condition; 


train the mathematical model for detecting the medical condition using the subset of the plurality of features for each speech data item of the training corpus; 

deploy a computer program product or computer service for detecting the medical condition using the mathematical model; 

present, by the computer program product or computer service, a prompt to a person; 


receive, by the computer program product or computer service, a speech data item corresponding to speech of a person in response to the prompt; 

compute a medical diagnosis by processing the received speech data item using the mathematical model; and 

display, by the computer program product or computer service, the medical diagnosis.
Claim 1: A system for training a mathematical model for detecting a medical condition, the system comprising at least one computer configured to: 

obtain a training corpus comprising speech data items, wherein each speech data item is labelled with a diagnosis value; 




compute a plurality of features for each speech data item in the training corpus; 





compute a feature selection score for each feature of the plurality of features, wherein: 

the feature selection score for a feature indicates a usefulness of the feature for detecting the medical condition, and the feature selection score is computed using, for each speech data item, a value of the feature and the diagnosis value corresponding to the speech data item; 




select a subset of the plurality of features using the feature selection scores; 





train the mathematical model for detecting the medical condition using the subset of the plurality of features for each speech data item of the training corpus; 

deploy a computer program product or computer service for detecting the medical condition using the mathematical model; 

present, by the computer program product or computer service, a prompt to a person;


receive, by the computer program product or computer service, a speech data item corresponding to speech of a person in response to the prompt; 

compute a medical diagnosis score by processing the received speech data item using the mathematical model; and 

display, by the computer program product or computer service, one or more of the medical diagnosis score or a medical diagnosis based on the medical diagnosis score.



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under the Double Patenting Rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to each of the independent claims, none of cited references either alone or in combination teaches the combination of limitations as recited. More specifically, the limitations of “compute a plurality of features for each speech data item in the training corpus (taught by Berisha or Quatieri below); select a subset of the plurality of features based on, for each speech data item, the diagnosis value corresponding to the speech data item and a usefulness of the feature for detecting the medical condition; train the mathematical model for detecting the medical condition using the subset of the plurality of features for each speech data item of the training corpus” as recited in the independent claims.
The closest prior art of record Quatieri (US 9,763,617) is cited to disclose obtain a training corpus comprising speech data items, wherein each speech data item is labelled with a diagnosis value (see col. 11, lines 25-27, where speech recordings for training are scored as well) ; obtain speech recognition results for each speech data item using automatic speech recognition, wherein the speech recognition results for a speech data item comprise a transcription of the speech data item (see col. 5, lines 65-66 phone recognizer) ; compute a plurality of acoustic features for each speech data item in the training corpus, wherein the plurality of acoustic features is computed from the speech data item and wherein computation of the plurality of acoustic features does not use the speech recognition results of the speech data item (see col. 6, lines 1-2, prosodic features extracted); compute a plurality of language features for each speech data item in the training corpus by processing the speech recognition results (see col. 8, lines 34-41, where speaking rate is determined as a phone rate).
The closest prior art of record of Berisha (US 10,796,715, newly cited) is cited to disclose in Figure 2, all of the limitations of the independent claims as recited in claim 1 with the exception of those noted under the ASM heading above. Please see Figure 2, which describes the receipt of speech samples and expert ratings, selection of specific features, generating a predictive model, prompting a patient for speech, evaluating the speech, and determining if there is a disease based on the evaluation (see Figure 2 , steps, 30, 34, 32, 38, 40, 44, 46, 48, 50).
Paul (US 2009/0191521) as in Quatieri is cited to disclose recognizing speech ([0060], which extracts language features and acoustic features (see [0074]),
Koverzin (US 2010/0286490) is cited to disclose presentation of questions to evaluate speech and diagnose a condition.
	Rosenbek (US 2017/0119302) is cited to disclose determining a model of features based on collection of samples and then using the baseline to compare speech samples and determine a health state (see Figure 1, 2B, 5)
Jain (US 2017/0249438) is cited to disclose evaluating health and rehabilitation based on acoustic and language features (see [0066],[0067]).
Abeyratne (US 2015/0073306) is cited to disclose processing of patient sounds and further comprises selection of feature method (see [0243]).
However, none of the cited above references teach the limitation as noted above. More specifically, the limitations of “compute a plurality of features for each speech data item in the training corpus; compute a feature selection score for each feature of the plurality of features, wherein: the feature selection score for a feature indicates a usefulness of the feature for detecting the medical condition, and the feature selection score is computed using, for each speech data item, a value of the feature and the diagnosis value corresponding to the speech data item; select a subset of the plurality of features using the feature selection scores; train the mathematical model for detecting the medical condition using the subset of the plurality of features for each speech data item of the training corpus… compute a medical diagnosis score by processing the received speech data item using the mathematical model…” as recited in the independent claims.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/25/2022